          Case 4:19-cv-00001-YGR Document 25 Filed 04/19/19 Page 1 of 6




 1   SANDEEP SETH (SBN 195914)
     ss@sethlaw.com
 2   SETH LAW OFFICES
     Two Allen Center
 3
     1200 Smith Street, Suite 1600
 4   Houston, Texas 77002
     Telephone No.: (713) 244-5017
 5   Facsimile No.: (713) 244-5018
 6
     ROBERT J. YORIO (SBN 93178)
 7   yorio@carrferrell.com
     STACEY M. TAM (SBN 292982)
 8   stam@carrferrell.com
 9   CARR & FERRELL LLP
     120 Constitution Drive
10   Menlo Park, California 94025
     Telephone No.: (650) 812-3400
11   Facsimile No.: (650) 812-3444
12
     Attorneys for Defendant
13   SENTIUS INTERNATIONAL, LLC
14
15
                                     UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17
18
19   ZOHO CORPORATION,                           CASE NO. 4:19-cv-00001-YGR
20
                        Plaintiff,               DEFENDANT SENTIUS INTERNATIONAL
21                                               LLC’S OPPOSITION TO PLAINTIFF’S
           v.                                    ADMINISTRATIVE MOTION TO FILE
22                                               A SUR-REPLY TO DEFENDANT’S
23   SENTIUS INTERNATIONAL, LLC                  MOTION TO DISMISS

24                      Defendant.
25
26
27
28


          DEFENDANT SENTIUS INTERNATIONAL LLC’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE
                  MOTION TO FILE A SUR-REPLY TO DEFENDANT’S MOTION TO DISMISS
             Case 4:19-cv-00001-YGR Document 25 Filed 04/19/19 Page 2 of 6




 1            Pursuant to Civ. L.R. 7-3(d) and 7-11 Defendant Sentius International LLC (“Sentius”)

 2   hereby opposes Plaintiff Zoho Corporation’s (“Zoho”) Administrative Motion for Leave to File a

 3   Sur-reply in Response to Sentius’ Reply In Support of its Motion to Dismiss for Lack of Personal

 4   Jurisdiction (Dkt. 17) (hereinafter "Reply"). The requested supplemental briefing is unnecessary in

 5   that it does not rely upon new evidence or a new judicial opinion and amounts to no more than

 6   further argument on Sentius’ Motion to Dismiss for Lack of Personal Jurisdiction.

 7           LOCAL RULE 7-3 (d) DOES NOT PERMIT THE FILING OF THIS SUR-REPLY

 8            Local Rule 7-3 (d) provides as follows:

 9                   Supplementary Material. Once a reply is filed, no additional
                     memoranda, papers or letters may be filed without prior Court approval,
10                   except as follows:
11
                     (1) Objection to Reply Evidence. If new evidence has been submitted in
12                   the reply, the opposing party may file within 7 days after the reply is filed
                     and serve an Objection to Reply Evidence, which may not exceed 5 pages
13                   of text, stating its objections to the new evidence, which may not include
14                   further argument on the motion. The Objection to Reply Evidence must be
                     filed and served not more than 7 days after the reply was filed. Fed. R.
15                   Civ. P. 6(d), which extends deadlines that are tied to service (as opposed
                     to filing), does not apply and thus does not extend this deadline.
16
17                   (2) Before the noticed hearing date, counsel may bring to the Court’s
                     attention a relevant judicial opinion published after the date the opposition
18                   or reply was filed by filing and serving a Statement of Recent Decision,
                     containing a citation to and providing a copy of the new opinion–without
19                   argument.
20
21            Nothing in Plaintiff’s Administrative Motion constitutes an objection to new evidence

22   submitted in Sentius’ Reply (there was no such new evidence submitted by Sentius) or the

23   submission of a relevant judicial opinion published after the date Zoho’s Opposition was filed.

24   Accordingly, Zoho requires prior Court approval before its proposed Sur-reply can be filed. L.R. 7-3

25   (d).

26          PLAINTIFF’S PROPOSED SUR-REPLY DOES NOT QUALIFY AS AN EXCEPTION
                 TO THE PROHIBITION ON SUPPLEMENTAL BRIEFING IN L. R. 7-3
27
28            In its Administrative Motion, Zoho contends that it should be permitted to file a


                                                         1
             DEFENDANT SENTIUS INTERNATIONAL LLC’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE
                     MOTION TO FILE A SUR-REPLY TO DEFENDANT’S MOTION TO DISMISS
           Case 4:19-cv-00001-YGR Document 25 Filed 04/19/19 Page 3 of 6




 1   supplemental brief in order to correct the record because Sentius took the position that the Amended

 2   Complaint did not “add any material facts upon which to exercise personal jurisdiction.” See

 3   Admin. Motion at 1:15-18. Zoho is incorrect because the supposedly new alleged facts concerning

 4   an “agent” with an office in this District and travel by Sentius representatives who met with

 5   companies in this District to discuss infringement of the patents in suit are not material facts.

 6   Notably, Sentius specifically addressed these allegations in its Reply. Sentius Reply (Dkt. 17 at p. 4,

 7   lines 3-24).

 8           In doing so, Sentius acknowledged that this group of newly alleged facts was present in the

 9   Amended Complaint, but pointed out that these facts were not material to the issue of personal

10   jurisdiction because no authority was cited by Zoho (or located by Sentius) that stands for the

11   proposition that the facts on which Zoho relies on in this Administrative Motion qualify as valid

12   contacts with this District. Id. at 4: 9-24. In its Motion, Zoho cites to no authority that recognizes

13   these activities as constituting contacts sufficient to confer personal jurisdiction over Sentius in this

14   District. The proposed Sur-reply is similarly deficient in that it cites no supporting case law for the

15   proposition that meetings that took place at a third party company’s place of business in this District

16   or the retention of counsel with an office in this District subjects a patent owner to personal

17   jurisdiction in Northern California. There is simply no legal basis for Zoho to contend otherwise.

18   Accordingly, the insertion of these new facts in the Amended Complaint adds nothing substantive to

19   the pleading that is legally cognizable for jurisdictional purposes. The Amended Complaint did not

20   render Sentius’ Motion to Dismiss moot.

21                  SENTIUS DID NOT MISCHARACTERIZE THE LAW IN ITS REPLY

22          Zoho also contends that Sentius mischaracterized two (2) cases in its Reply and attempts to

23   distinguish them from the present case. There are three (3) responses to this contention. First, Zoho

24   is merely offering legal argument involving no new case law or authority and that is the entire extent

25   of this contention. If sur-replies were to be permitted every time a lawyer wanted to argue about the

26   applicability of a case cited by the adversary, sur-replies would quickly become the rule rather than

27   the exception. That is precisely why L.R. 7-3 (d) (1) does not permit supplemental briefing that

28   includes “further argument on the motion.”


                                                         2
           DEFENDANT SENTIUS INTERNATIONAL LLC’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE
                   MOTION TO FILE A SUR-REPLY TO DEFENDANT’S MOTION TO DISMISS
           Case 4:19-cv-00001-YGR Document 25 Filed 04/19/19 Page 4 of 6




 1          Second, the cases discussed by Zoho in its Administrative Motion were cited in Sentius’

 2   Reply only because Zoho filed an Amended Complaint after Sentius filed its Motion to Dismiss and

 3   then argued that the Motion was therefore moot. Since Sentius had no advance notice of the

 4   Amended Complaint and the accompanying mootness argument, there was no reason for Sentius to

 5   anticipate this contention and address it in its Opening Brief. Zoho should therefore not be surprised

 6   to see citations to authorities in the Reply that address the effect of amended pleadings on a pending

 7   motion to dismiss. The inclusion of the two cases in Sentius’ Reply solely in response to Zoho’s

 8   Amended Complaint does not warrant an exception to the prohibition on supplemental briefing that

 9   amounts to no more than “further argument on the motion.”

10          Third, the two cases cited in the Reply were not mischaracterized. The first case, Yates v.

11   Applied Performance Tech., Inc. 205 F.R.D. 497, 499 (S.D. Ohio 2002) recognized the general rule

12   quoted by Zoho in its Motion at 2:6-10 stating that “that the filing of the amended complaint did

13   technically render the pending motion to dismiss moot.” But that Court then proceeded to

14   nevertheless determine that the defendants did not have to file a new motion and held that the Court

15   would consider the motion to dismiss as being addressed to the amended pleading because some of

16   the defects originally challenged in the motion remained in the amended complaint. Id. 205 F.R.D. at

17   499. The Yates case is therefore quite similar to the present action and Sentius was well within its

18   rights to cite to the case and include the quotation from the District Court’s decision in Yates in its

19   Reply at 2:26 to 3: 12 (Dkt. 17). The Yates opinion was not mischaracterized by Sentius.

20          The second case cited by Sentius in its Reply was Found. For Moral Law, Inc. v. Infocision

21   Mgmt. Corp., 2008 U.S. Dist. LEXIS 108117 at *11-13 (N.D. Ohio May 27, 2008). In this opinion, a

22   different District Court Judge in the same Court recognized with approval the aforementioned

23   analysis set forth in the Yates opinion even though the procedural posture (motion to amend filed

24   after amended complaint) differed. Sentius included the quotation in Found. For Moral Law, Inc.

25   where the Court determined that the analysis in Yates directly applied to its own case in its Reply at

26   3:3-12. (Dkt. 17). There was no mischaracterization of this case either.

27                          THE ADMINISTRATIVE MOTION IS UNTIMELY

28          Sentius filed its Reply on March 25, 2019 (Dkt. 17). Zoho didn’t even raise the possibility of


                                                        3
           DEFENDANT SENTIUS INTERNATIONAL LLC’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE
                   MOTION TO FILE A SUR-REPLY TO DEFENDANT’S MOTION TO DISMISS
           Case 4:19-cv-00001-YGR Document 25 Filed 04/19/19 Page 5 of 6




 1   requesting permission to file supplemental briefing with Sentius until April 15, 2019, 21 days later.

 2   If Zoho truly believed that it needed to “correct” the record on the Motion to Dismiss, it should not

 3   have waited 3 weeks to bring that issue to the attention of defense counsel. This Administrative

 4   Motion should be denied because it is untimely.

 5                                             CONCLUSION

 6          For all of the foregoing reasons, Zoho’s Administrative Motion for Leave to File a Sur-Reply

 7   should be denied.

 8   Dated: April 19, 2019                                 Respectfully submitted,

 9                                                         CARR & FERRELL LLP

10
                                                           By     /s/ Robert J. Yorio
11
                                                                  ROBERT J. YORIO
12
                                                           Attorneys for Defendant
13                                                         SENTIUS INTERNATIONAL, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       4
           DEFENDANT SENTIUS INTERNATIONAL LLC’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE
                   MOTION TO FILE A SUR-REPLY TO DEFENDANT’S MOTION TO DISMISS
           Case 4:19-cv-00001-YGR Document 25 Filed 04/19/19 Page 6 of 6




 1                                     CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 19, 2019 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system per Civ. L.R. 5-1(h)(1). Any other

 5   counsel of record will be served by U.S. Mail or hand delivery.

 6
                                                           By    /s/ Robert J. Yorio
 7                                                              ROBERT J. YORIO
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       5
           DEFENDANT SENTIUS INTERNATIONAL LLC’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE
                   MOTION TO FILE A SUR-REPLY TO DEFENDANT’S MOTION TO DISMISS
